

Exhibit 10.1
AMENDMENT
to
EMPLOYMENT AGREEMENT
THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is dated as of October
11, 2016, by and between Lions Gate Entertainment Corp. (“Lions Gate”), and Jon
Feltheimer (“Feltheimer”).
WHEREAS, Feltheimer is currently employed by Lions Gate as its Chief Executive
Officer pursuant to that certain Employment Agreement, dated May 30, 2013 (the
“Agreement”); and
WHEREAS, Lions Gate and Feltheimer desire to amend the Employment Agreement, as
provided herein.
NOW, THEREFORE, the parties agree as follows:


1.    Section 2 of the Employment Agreement is hereby amended and restated to
read in its entirety as follows:
“2.    Term. Feltheimer’s employment term under this Agreement shall commence on
May 22, 2013 (the “Effective Date”) and continue through and including May 22,
2023 (the “Expiration Date”), subject to early termination as provided in this
Agreement (the “Term”).”
2.    A new Section 4A is hereby added to the Employment Agreement to read in
its entirety as follows:
“4A.    Special Bonus Opportunity.  Feltheimer shall be granted the opportunity
to receive a cash bonus in the amount of $5,000,000 (the “Special Bonus”)
subject to the following terms.  The Special Bonus will be payable only if (a)
Lions Gate’s acquisition of Starz (“Starz”) closes, (b) Lions Gate achieves the
performance goal for the Special Bonus established by the Compensation Committee
at its meeting on October 11, 2016 for the three-month performance period
commencing on the date of the closing of the acquisition of Starz (the
“Performance Period”), and (c) Feltheimer’s employment with Lions Gate continues
through the last day of the Performance Period; provided, however, that if, at
any time after the closing of the Starz acquisition and prior to the end of the
Performance Period, Feltheimer’s employment is terminated by Lions Gate without
Cause pursuant to Section 9(f), by Feltheimer for Good Reason pursuant to
Section 9(e)(iv), or due to Feltheimer’s death or Disability pursuant to Section
9(b) or 9(c), respectively, the Special Bonus opportunity will be held open
until the end of the Performance Period and will be payable to Feltheimer if the
performance goal set forth in clause (b) of this Section 4A is achieved.  For
purposes of clarity, no Special Bonus will be payable hereunder if the
acquisition of Starz is not consummated, if the performance goal set forth in
clause (b) of this Section 4A is not achieved, or if Feltheimer’s employment
terminates prior to the end of the Performance Period for any reason other than
as set forth in the proviso to the preceding sentence.”


1

--------------------------------------------------------------------------------







3.    A new Section 5A is hereby added to the Employment Agreement to read in
its entirety as follows:
“5A.    Equity Awards.
Grants of Options. Subject to regulatory approval if required, Feltheimer shall
be granted the following options to purchase common shares of Lions Gate (the
“2016 Options”): (i) a 2016 Option to purchase 1,150,000 common shares of Lions
Gate at a per-share exercise price equal to the closing price of a Lions Gate
common share on the grant date of the 2016 Option (the “Grant Date”), and (ii) a
2016 Option to purchase 1,150,000 common shares of Lions Gate at a per-share
exercise price equal to (x) 125% multiplied by (y) the closing price of a Lions
Gate common share on the Grant Date. Each 2016 Option shall be evidenced by and
subject to the terms of an option agreement in the form generally then used by
Lions Gate to evidence grants of stock options under Lions Gate’s stock
incentive plan.
Date of Vesting; Date Exercisable. Subject to Feltheimer’s continued employment
hereunder, each of the foregoing 2016 Options shall vest and become exercisable
as to twenty percent (20%) of the shares subject to the award on each of May 22,
2019, May 22, 2020, May 22, 2021, May 22, 2022 and May 22, 2023; provided,
however, if the vesting of such awards is accelerated pursuant to Section 6(b),
10(b) or 10(c) below, then the foregoing requirement that Feltheimer be an
employee shall not apply with respect to any of the foregoing vesting dates. If
shareholder or regulatory approval of any 2016 Option grant is necessary and
Lions Gate is unable to obtain such approval for all or any portion of either
such award, then Feltheimer shall be entitled to alternative commensurate
compensation, the details of which shall be negotiated in good faith. The number
of common shares subject to, and the exercise prices of, the 2016 Options are
each subject to customary adjustments upon the occurrence of stock splits and
similar events.”
4.    Section 6(b)(i) of the Employment Agreement is hereby amended to change
the dollar amount in clause (2) of such section from “US$4,500,000” to
“US$6,000,000.”
5.    Section 10(b) is hereby amended and restated to read in its entirety as
follows:
“(b)    Death or Disability. In the event of the termination of this Agreement
pursuant to Section 9(b) or (c) above, Lions Gate shall have the obligation to
pay Feltheimer’s estate or Feltheimer, as applicable, any Accrued Obligations.
In addition, in the event of the termination of this Agreement due to
Feltheimer’s death or Disability, the 2016 Options, the Options, the RSU Grants
and any Pre-Existing Equity, to the extent then outstanding and unvested, will
be fully vested and, in the case of stock options, become exercisable upon the
date of death in the case of death or upon the date of termination for
Disability in the case of Disability. In the event of a termination due to
Feltheimer’s Disability, Lions Gate shall continue to pay the premiums for life
and disability premiums for Feltheimer as contemplated by Section 7(c) above
through the Expiration Date.”






2

--------------------------------------------------------------------------------







6.    Section 10(c)(iii) is hereby amended and restated to read in its entirety
as follows:
“(iii)
the 2016 Options, the Options, the RSU Grants and any Pre-Existing Equity, to
the extent then outstanding and unvested, will be fully vested and, in the case
of stock options, become exercisable upon the date of Feltheimer’s Separation
from Service;”

7.    Section 10(c)(iv) is hereby amended and restated to read in its entirety
as follows:
“(iv)
Feltheimer shall be entitled to payment of (a) any Discretionary Bonus that
would otherwise have been paid to Feltheimer had his employment with Lions Gate
not terminated with respect to any fiscal year that ended before the date of his
termination (to the extent such bonus has not previously been paid) and (b) (x)
any Discretionary Bonus that would otherwise have been paid to Feltheimer had
his employment with Lions Gate not terminated with respect to the fiscal year in
which the date of his termination occurs (or, in the case of a termination of
Feltheimer’s employment described in Section 6(b)(i), the greater of the target
amount of Feltheimer’s Discretionary Bonus in effect for such fiscal year and
any Discretionary Bonus that would otherwise have been paid to Feltheimer had
his employment with Lions Gate not terminated with respect to such fiscal year),
multiplied by (y) a fraction, the numerator of which is the total number of days
in such fiscal year on which Feltheimer was employed by Lions Gate and the
denominator of which is the total number of days in such fiscal year;”

8.    Except as expressly modified herein, the Agreement shall remain in full
force and effect in accordance with its original terms.
9.    Capitalized terms that are not defined herein shall have the meanings
ascribed to them in the Agreement.
10.    This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
[Remainder of page intentionally left blank]


    


3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered on the day and year first above written.




LIONS GATE ENTERTAINMENT CORP.






By: /s/ Wayne Levin                    
Name: Wayne Levin
Title: General Counsel and Chief Strategic Officer




JON FELTHEIMER




/s/ Jon Feltheimer                 
Jon Feltheimer


















4